DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 24 describes a computer readable storage medium.  
Further, Applicant's specification, at paragraph 1128, fails to explicitly define the scope of a computer readable storage medium.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer readable storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20200138518 A1).
Regarding claim 1, Lang discloses a method (Lang [0004]) comprising: 
registering, via a visualization device, a virtual model of a portion of an anatomy of an ankle of a patient to a corresponding portion of the anatomy of the ankle viewable via the visualization device (Lang [0124], “In some embodiments, the one or more optical head mounted displays display registered (registering, via a visualization device) with and superimposed onto the physical joint one (a corresponding portion of the anatomy of the ankle viewable via the visualization device) or more of a pre … operative imaging study … wherein the display assists with the moving and aligning of the three-dimensional graphical representation of the graphical representation of the prosthesis ... the prosthesis is … a tibial component (with a virtual model of a portion of an anatomy of an ankle of a patient)”), 
the virtual model obtained from a virtual surgical plan for an ankle arthroplasty procedure to attach a prosthetic to the anatomy (Lang [1033], “the surgeon can assess the amount of implant overhang over the resected bone, which can cause potential soft-tissue impingement, e.g. by assessing the amount and/or percentage of tibial implant overhang  … an OHMD can indicate a numeric value of estimated overhang of a virtually resected tibial surface (exemplary planning of a virtual surgical plan for a tibial surface/an ankle arthroplasty procedure) for a given or predetermined virtual tibial implant (to attach a prosthetic to the anatomy) component placement and/or alignment and a given or predetermined virtual tibial implant component size … The amount of overhang can be, for example, estimated based on a 3D model of the tibial bone (virtual model obtained from a virtual surgical plan), optionally superimposed onto the physical tibia of the patient by the OHMD, and by simulating the tibial resection in the 3D model.” [1040], “The concept of deforming a 3D model of a knee joint to improve the fit and/or alignment to the patient's joint can be used in this manner for fitting, aligning, sizing and/or selecting of implants, for example, in … ankle replacement”); 
displaying, via the visualization device and overlaid on the portion of the anatomy, a virtual guide that guides at least one of preparation of the anatomy for attachment of the prosthetic or attachment of the prosthetic to the anatomy (Lang [0123], “the method comprises displaying a three-dimensional graphical representation of a prosthesis or prosthesis component projected over the physical joint using the one or more optical head mounted displays”; [0136], “With guidance in mixed reality environment, a virtual surgical guide, tool, instrument or implant can be superimposed onto the physical joint, spine or surgical site (overlay on the portion of the anatomy, a virtual guide that guides at least one of preparation of the anatomy for attachment of the prosthetic or attachment of the prosthetic to the anatomy).”; [0137], “the OHMD can display … a virtual surgical guide (displaying, via the visualization device)”) ; and 
Lang does not expressly disclose
displaying a synthesized view showing a relative position of a tibial tray trial and a tibia of the patient
However, Lang, in different embodiments, suggests
displaying a synthesized view showing a relative position of a tibial tray trial and a tibia of the patient (Lang [1555], “the OHMD can display a digital hologram (displaying a synthesized view) of a … virtual tibial base trial … In the virtual surgical plan, the … tibial base trial … can be aligned in a manner to achieve close to zero tibial rotation error of the final, physical tibial tray implanted in relationship to (a relative position of a tibial tray trial) the native rotation axis of the tibia (and a tibia of the native/patient)”; [1056], “Someone skilled in the art can recognize that the foregoing embodiments can be modified and applied to … ankle replacement.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display a holographic view of a trial tibial tray in relation to a corresponding view of a patient’s tibia. This would have been done to enable a surgeon or operator easily view optional placement of the tray before performing the actual surgery. See for example, Lang [01555], “The surgeon or operator has the option to deviate from zero rotation and can add optionally 1, 2, 3 or more degrees of internal or external tibial component rotation to the virtual surgical plan and/or the intra-operative measurements.”
Regarding claim 2, Lang discloses the method of claim 1, and further suggests wherein the synthesized view shows a relative position of a posterior edge of the tibial tray and a posterior edge of the tibia (Lang [1044], “The surgeon can then place, e.g. move, rotate, translate, flex, the virtual tibial component projected by the OHMD (synthesized view) … surgeon determines that the virtual tibial component has been centered over the proximal tibia of the patient, the center or central point of the tibial component can be determined 534, which can be the center between the medial and lateral and anterior and posterior edge of the implant 534 (shows a relative position of a posterior edge of the tibial implant/tray and a posterior edge of the tibia).”).
Regarding claim 3, Lang discloses the method of claim 1, further comprising: 
registering a virtual model of the tibial tray to a portion of the tibial tray viewable via the visualization device 
(registering a virtual model of the tibial tray to a portion of the tibial tray viewable via the visualization device) (Lang [0106], “the method comprises registering, in a coordinate system, one or more optical head mounted displays … the method comprises registering the one or more intra-operative coordinates from the physical joint of the patient in the coordinate system (registering via the visualization device) … the method comprises displaying a three-dimensional graphical representation of a first prosthesis projected over the physical joint using the one or more optical head mounted displays. (registering a virtual model of the prosthesis/tibial tray to a portion of the tibial tray)”); and 
generating the synthesized view based on the registration of the virtual model of the tibial tray and the registration of the virtual model of the portion of the tibia (Lang [0244], “one or more 3D models (comprising a virtual model of the tibial tray) … can be registered with, superimposed with and/or aligned (generating a synthesized view) with one or more 3D models (comprising a virtual model of a portion of a tibia) … generated by another imaging test”).
Regarding claim 4, Lang discloses the method of claim 1, wherein displaying the virtual guide comprises projecting the virtual guide via a see-through lens through which a user is able to view the anatomy of the patient (Lang [0136], “With guidance in mixed reality environment, a virtual surgical guide … can be superimposed onto the physical joint (anatomy of a patient) … the virtual surgical guide … projected by the OHMD (Optical Head Mounted Device comprising a see-through lens, which projects a virtual surgical guide, while viewing an anatomy of the patient).”).
Regarding claim 5, Lang discloses the method of claim 1, wherein 
the portion of the anatomy of the patient is viewable via one or more see-through lenses of the visualization device  (Lang [0136], “With guidance in mixed reality environment, a virtual surgical guide … can be superimposed onto the physical joint (anatomy of a patient) … the virtual surgical guide … projected by the OHMD (viewable via one or more see-through lenses of the visualization device).”), 
the method further comprising displaying the virtual model and displaying the virtual guide via the see-through lenses (Lang [0180], “The different objects to be displayed by the OHMD (comprising see-through lenses) computer graphics system (for instance virtual anatomical models (displaying the virtual model), … guides (displaying the virtual guide))”).
Regarding claim 6, Lang discloses the method of claim 1, wherein displaying the virtual guide comprises displaying one or more of: a virtual axis; or a virtual cutting surface (Lang [0361], “the OHMD display of virtual data, e.g. of … a virtual surgical guide, which can be one or more of … a virtual axis”).
Regarding claim 7, Lang discloses the method of claim 1, wherein the anatomy comprises the tibia of the patient (Lang [0103], “the virtual surgical guide is used to guide a bone cut of a distal tibia (a tibia of the patient) or a talus in an ankle joint replacement”).
Regarding claim 8, Lang discloses the method of claim 1, wherein displaying the virtual guide comprises: 
displaying a plurality of a virtual axes each having parameters obtained from the virtual surgical plan, each of the virtual axes configured to guide installation of a respective guide pin in the tibia (Lang [0354], “Once the anatomic … tibial axes have been determined or estimated, a virtual surgical plan  … tibial resections designed (a plurality of a virtual axes each having parameters obtained from the virtual surgical plan; design of the tibial resections is interpreted as comprising a plurality of virtual axes based on the determined tibial axes)”); and 
displaying a plurality of virtual drilling axes each having parameters obtained from the virtual surgical plan (Lang [0956], “The virtual surgical plan can include determining and/or defining one or more virtual axes, e.g. a drilling axis” [0986], “Someone skilled in the art will recognize that this embodiment can be applied to other parts of the body, … , an ankle, e.g. for ankle joint replacement”; [1644], “the OHMD can, for example, display one or more of the following … virtual drilling axis”).
each of the virtual drilling axes configured to guide drilling of a proximal corner of the tibia (Lang [0073], “a simultaneous visualization of … digital representations of virtual data such as … virtual surgical guides including … drilling guides” [1529], “The patient's joint, one or more OHMD's, one or more virtual data sets or virtual data … display of any virtual data, e.g. a virtual surgical guide (comprises virtual drilling guides) … on … the proximal tibia (to guide drilling of a proximal corner of the tibia)” [1668], “OHMD's can be used to superimpose virtual data on the respective joint, e.g., ankle … Virtual data can include any of the virtual data … a virtual reaming axis, a virtual drilling axis, a virtual drill (virtual drilling axis configured to guide drilling)”).
Lang does not disclose a plurality of axes, in the context of the claim. However, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claim 9, Lang discloses the method of claim 1, wherein displaying the virtual guide comprises: 
displaying a plurality of virtual cutting surfaces each having parameters obtained from the virtual surgical plan (Lang [1049], “The coordinates (parameters obtained) for the bone cuts … be entered into a virtual surgical plan (from a virtual surgical plan) for … the tibia … which can be used for aligning virtual surgical tools, virtual instruments, virtual implants, and/or virtual cut planes (virtual cutting surfaces) … OHMD guidance, … virtual projection of cut planes (displaying virtual cutting surfaces)”)
the plurality of virtual cutting surfaces configured to guide resection of the tibia (Lang [1615], “An OHMD can display or project digital holograms of … wherein the one or more digital holograms can be used to display or project an predetermined tibial resection … with desired coordinates, angles, orientation and/or alignment to achieve a desired ankle alignment”; [1699], “OHMD display of areas of CAM and/or pincer type impingement, OHMD guidance for resection, e.g. indicating predetermined resection planes”)
Regarding claim 10, Lang discloses the method of claim 1, wherein the anatomy comprises a talus of the patient (Lang [0086], “the virtual surgical guide is configured to guide a bone cut of a distal tibia or a talus in an ankle joint replacement”).
Regarding claim 13, Lang discloses the method of claim 1, wherein displaying the virtual guide comprises: 
displaying a virtual cutting surface having parameters obtained from the virtual surgical plan (Lang [1049], “The coordinates (parameters) for the bone cuts … can be entered into a virtual surgical plan … which can be used for … virtual cut planes (virtual cutting plane/surface) … OHMD guidance, e.g. with alignment of physical cutting blocks or cutting tools with … virtual projection of cut planes (displaying a virtual cutting surface) for aligning the physical saw blade 566.”)
the virtual cutting surface configured to guide resection of the talus (Lang [0086], “virtual surgical guide is configured to guide a bone cut of … a talus (resection of a talus) in an ankle joint replacement”; [0090], “optical head mounted display and a virtual bone cut plane, wherein the virtual bone cut plane (virtual cutting surface) is configured to guide a bone cut of a joint (virtual cutting surface configured to guide resection of the talus)”).
Claim 14 recites a mixed reality system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the mixed reality system of claim 14.
Additionally Lang discloses a mixed reality system (Lang [0135], “systems and methods for positioning a virtual path, virtual plane, virtual tool, virtual surgical instrument or virtual implant component in a mixed reality environment”) comprising: 
a memory that stores at least a portion of a virtual surgical plan (Lang [1065], “The virtual surgical plan can be developed with use of a computer or computer workstation as well as a local or remote computer or computer network. The computer or computer workstation can include one or more displays, keyboard, mouse, trackball, mousepad, joystick, human input devices, processor, graphics processors, memory chips,”); 
a visualization device (Lang [1065], “The computer or computer workstation can include one or more displays”); and 
one or more processors (Lang [1065], “The computer or computer workstation can include processor, graphics processors”).
Claim 15 recites a mixed reality system which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the mixed reality system of claim 15.
Claim 16 recites a mixed reality system which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the mixed reality system of claim 16.
Claim 17 recites a mixed reality system which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the mixed reality system of claim 17.
Claim 18 recites a mixed reality system which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the mixed reality system of claim 18.
Claim 19 recites a mixed reality system which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the mixed reality system of claim 19.
Claim 20 recites a mixed reality system which corresponds to the function performed by the method of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the mixed reality system of claim 20.
Claim 21 recites a mixed reality system which corresponds to the function performed by the method of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the mixed reality system of claim 21.
Claim 23 recites a mixed reality system which corresponds to the function performed by the method of claim 13. As such, the mapping and rejection of claim 13 above is considered applicable to the mixed reality system of claim 23.
Claim 24 recites a computer-readable storage medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer-readable storage medium of claim 24.
Additionally Lang discloses a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a mixed reality system (Lang [0165], “The computer or computer workstation can include … processor, graphics processors, memory chips, storage media, disks, and software”)
Claims 11-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Mahfouz (US 20180168740 A1).
Regarding claim 11, Lang discloses the method of claim 1, wherein displaying the virtual axis comprises: 
displaying a virtual axis having parameters obtained from the virtual surgical plan (Lang [1594], “a virtual surgical plan (virtual surgical plan) can be imported into an OHMD system … virtual surgical guides can be a virtual plane, e.g. a virtual cut plane, or a virtual axis … One, two or more virtual axes (virtual axes each having parameters obtained from the virtual surgical plan) can be projected (displaying a plurality of a virtual axes)”)
Lang does not disclose
the virtual axis configured to guide installation of a guide pin in the talus.
However, Mahfouz discloses
the virtual axis configured to guide installation of a guide pin in the talus (Mahfouz [0134], “a virtual cutting guide— … axes for surgical axes … may be created as part of the surgical plan.”; [0239], “virtual models of the bones of the ankle joint are created by deriving the … talus … Bone pins are then mounted to the talus through holes in the talus cutting guide to lock the angle of the ankle joint.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lang with Mahfouz to utilize virtual axes for the purpose of guiding an installation of guide pins in a talus. This would have been done to enable the proper alignment of the talus in the ankle joint and correct for potential errors before performing the actual procedure.
Regarding claim 12, Lang discloses the method of claim 1, wherein displaying the virtual guide comprises: 
displaying a plurality of a virtual axes each having parameters obtained from the virtual surgical plan (Lang [1594], “a virtual surgical plan (virtual surgical plan) can be imported into an OHMD system … virtual surgical guides can be a virtual plane, e.g. a virtual cut plane, or a virtual axis … One, two or more virtual axes (virtual axes each having parameters obtained from the virtual surgical plan) can be projected (displaying a plurality of a virtual axes)”)
Lang does not disclose
each of the virtual axes configured to guide installation of a respective guide pin in the talus.
However, Mahfouz discloses
each of the virtual axes configured to guide installation of a respective guide pin in the talus (Mahfouz [0134], “a virtual cutting guide— … axes for surgical axes … may be created as part of the surgical plan.”; [0239], “virtual models of the bones of the ankle joint are created by deriving the … talus … Bone pins are then mounted to the talus through holes in the talus cutting guide to lock the angle of the ankle joint.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lang with Mahfouz to utilize virtual axes for the purpose of guiding an installation of guide pins in a talus. This would have been done to enable the proper alignment of the talus in the ankle joint and correct for potential errors before performing the actual procedure.
Claim 22 recites a mixed reality system which corresponds to the function performed by the method of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the mixed reality system of claim 22.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616